Exhibit 10.1

ev3 Inc.

SECOND AMENDED AND RESTATED
2005 INCENTIVE STOCK PLAN

(March 30, 2007)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

1.

BACKGROUND AND PURPOSE

 

1

 

 

 

 

 

2.

DEFINITIONS

 

1

 

2.1.

Affiliate

 

1

 

2.2.

Board

 

1

 

2.3.

Change Effective Date

 

1

 

2.4.

Change in Control

 

1

 

2.5.

Code

 

3

 

2.6.

Committee

 

3

 

2.7.

Company

 

3

 

2.8.

Director

 

3

 

2.9.

Eligible Employee

 

3

 

2.10.

Fair Market Value

 

3

 

2.11.

ISO

 

4

 

2.12.

1933 Act

 

4

 

2.13.

1934 Act

 

4

 

2.14.

Non-ISO

 

4

 

2.15.

Option

 

4

 

2.16.

Option Certificate

 

4

 

2.17.

Option Price

 

4

 

2.18.

Parent

 

4

 

2.19.

Plan

 

4

 

2.20.

Rule 16b-3

 

4

 

2.21.

SAR Value

 

4

 

2.22.

Stock

 

5

 

2.23.

Stock Appreciation Right

 

5

 

2.24.

Stock Appreciation Right Certificate

 

5

 

2.25.

Stock Grant

 

5

 

2.26.

Stock Grant Certificate

 

5

 

2.27.

Stock Unit Grant

 

5

 

2.28.

Subsidiary

 

5

 

2.29.

Ten Percent Shareholder

 

5

 

 

 

 

 

3.

SHARES AND GRANT LIMITS

 

6

 

3.1.

Shares Reserved

 

6

 

3.2.

Source of Shares

 

6

 

3.3.

Use of Proceeds

 

7

 

3.4.

Grant Limits

 

7

 

 

 

 

 

4.

EFFECTIVE DATE

 

7

 

 

 

 

5.

COMMITTEE

 

7

 

 

 


--------------------------------------------------------------------------------


 

6.

ELIGIBILITY

 

9

 

 

 

 

7.

OPTIONS

 

9

 

7.1.

Committee Action

 

9

 

7.2.

$100,000 Limit

 

9

 

7.3.

Option Price

 

10

 

7.4.

Payment

 

10

 

7.5.

Exercise

 

11

 

 

 

 

 

8.

STOCK APPRECIATION RIGHTS

 

12

 

8.1.

Committee Action

 

12

 

8.2.

Terms and Conditions

 

12

 

8.3.

Exercise

 

14

 

 

 

 

 

9.

STOCK GRANTS

 

14

 

9.1.

Committee Action

 

14

 

9.2.

Conditions

 

14

 

9.3.

Dividends, Voting Rights and Creditor Status

 

16

 

9.4.

Satisfaction of Forfeiture Conditions

 

18

 

9.5.

Performance Based Awards

 

18

 

 

 

 

 

10.

NON-TRANSFERABILITY

 

23

 

10.1.

General Rule

 

23

 

10.2.

Transfers to Family Members

 

23

 

 

 

 

 

11.

SECURITIES REGISTRATION

 

23

 

 

 

 

 

12.

LIFE OF PLAN

 

24

 

 

 

 

 

13.

ADJUSTMENT

 

25

 

13.1.

Capital Structure

 

25

 

13.2.

Available Shares

 

25

 

13.3.

Transactions Described in § 424 of the Code

 

26

 

13.4.

Fractional Shares

 

27

 

 

 

 

 

14.

CHANGE IN CONTROL

 

27

 

 

 

 

 

15.

AMENDMENT OR TERMINATION

 

28

 

 

 

 

 

16.

MISCELLANEOUS

 

28

 

16.1.

Shareholder Rights

 

28

 

16.2.

No Contract of Employment

 

29

 

16.3.

Withholding

 

29

 

16.4.

Construction

 

29

 

16.5.

Other Conditions

 

30

 

16.6.

Rule 16b-3

 

30

 

16.7.

Coordination with Employment Agreements and Other Agreements

 

30

 

ii


--------------------------------------------------------------------------------


1.    BACKGROUND AND PURPOSE


THE PURPOSE OF THIS PLAN IS TO PROMOTE THE INTEREST OF THE COMPANY BY
AUTHORIZING THE COMMITTEE TO GRANT OPTIONS AND STOCK APPRECIATION RIGHTS AND TO
MAKE STOCK GRANTS AND STOCK UNIT GRANTS TO ELIGIBLE EMPLOYEES AND DIRECTORS OR
CONSULTANTS IN ORDER (1) TO ATTRACT AND RETAIN ELIGIBLE EMPLOYEES, DIRECTORS OR
CONSULTANTS, (2) TO PROVIDE AN ADDITIONAL INCENTIVE TO EACH ELIGIBLE EMPLOYEE,
DIRECTOR OR CONSULTANT TO WORK TO INCREASE THE VALUE OF STOCK AND (3) TO PROVIDE
EACH ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT WITH A STAKE IN THE FUTURE OF THE
COMPANY WHICH CORRESPONDS TO THE STAKE OF EACH OF THE COMPANY’S SHAREHOLDERS.

2.    DEFINITIONS


2.1.          AFFILIATE.  AFFILIATE MEANS ANY ORGANIZATION (OTHER THAN A
SUBSIDIARY) THAT WOULD BE TREATED AS UNDER COMMON CONTROL WITH THE COMPANY UNDER
§ 414(C) OF THE CODE IF “50 PERCENT” WERE SUBSTITUTED FOR “80 PERCENT” IN THE
INCOME TAX REGULATIONS UNDER § 414(C) OF THE CODE.


2.2.          BOARD.  BOARD MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


2.3.          CHANGE EFFECTIVE DATE.  CHANGE EFFECTIVE DATE MEANS EITHER THE
DATE WHICH INCLUDES THE “CLOSING” OF THE TRANSACTION WHICH MAKES A CHANGE IN
CONTROL EFFECTIVE IF THE CHANGE IN CONTROL IS MADE EFFECTIVE THROUGH A
TRANSACTION WHICH HAS A “CLOSING” OR THE DATE A CHANGE IN CONTROL IS REPORTED IN
ACCORDANCE WITH APPLICABLE LAW AS EFFECTIVE TO THE SECURITIES AND EXCHANGE
COMMISSION IF THE CHANGE IN CONTROL IS MADE EFFECTIVE OTHER THAN THROUGH A
TRANSACTION WHICH HAS A “CLOSING”.


2.4.          CHANGE IN CONTROL.  CHANGE IN CONTROL MEANS A CHANGE IN CONTROL OF
THE COMPANY OCCURRING AFTER THE EFFECTIVE DATE OF THIS PLAN OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A (OR IN RESPONSE TO ANY SIMILAR ITEM ON


--------------------------------------------------------------------------------



ANY SIMILAR SCHEDULE OR FORM) PROMULGATED UNDER THE 1934 ACT, WHETHER OR NOT THE
COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT; PROVIDED, HOWEVER, THAT,
WITHOUT LIMITATION, A CHANGE IN CONTROL SHALL INCLUDE:  (I) THE ACQUISITION
(OTHER THAN FROM THE COMPANY) AFTER THE DATE HEREOF BY ANY PERSON, ENTITY OR
“GROUP” WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE 1934 ACT
(EXCLUDING, FOR THIS PURPOSE, THE COMPANY OR ITS SUBSIDIARIES, ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY OR ITS SUBSIDIARIES WHICH ACQUIRES BENEFICIAL
OWNERSHIP OF VOTING SECURITIES OF THE COMPANY, ANY QUALIFIED INSTITUTIONAL
INVESTOR WHO MEETS THE REQUIREMENTS OF RULE 13D-1(B)(1) PROMULGATED UNDER THE
1934 ACT, WARBURG PINCUS LLC AND ITS AFFILIATES, AND THE VERTICAL GROUP, L.P.
AND ITS AFFILIATES) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE 1934 ACT) OF 20% OR MORE OF EITHER THE THEN-OUTSTANDING
SHARES OF COMMON STOCK OR THE COMBINED VOTING POWER OF THE COMPANY’S
THEN-OUTSTANDING CAPITAL STOCK ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS; (II) INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD
(THE “INCUMBENT BOARD”) CEASING FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE
DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN
COMPRISING THE INCUMBENT BOARD (OTHER THAN AN ELECTION OR NOMINATION OF AN
INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR
THREATENED ELECTION CONTEST RELATING TO THE ELECTION OF THE DIRECTORS OF THE
COMPANY) SHALL BE, FOR PURPOSES OF THIS AGREEMENT, CONSIDERED AS THOUGH SUCH
PERSON WERE A MEMBER OF THE INCUMBENT BOARD; OR (III) APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY OF (A) A REORGANIZATION, MERGER, OR CONSOLIDATION,
IN EACH CASE, WITH RESPECT TO WHICH PERSONS WHO WERE THE STOCKHOLDERS OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER, OR CONSOLIDATION DO
NOT, IMMEDIATELY THEREAFTER, OWN MORE THAN 50% OF THE COMBINED VOTING POWER

2


--------------------------------------------------------------------------------



ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE REORGANIZED,
MERGED, CONSOLIDATED OR OTHER SURVIVING CORPORATION’S THEN-OUTSTANDING VOTING
SECURITIES, (B) A LIQUIDATION OR DISSOLUTION OF THE COMPANY, OR (C) THE SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.


2.5.          CODE.  CODE MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


2.6.          COMMITTEE.  COMMITTEE MEANS A COMMITTEE OF THE BOARD WHICH SHALL
HAVE AT LEAST 2 MEMBERS, EACH OF WHOM SHALL BE APPOINTED BY AND SHALL SERVE AT
THE PLEASURE OF THE BOARD AND, IF AT ANY TIME THE COMPANY DESIRES TO EXEMPT
ISSUANCES WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, EACH OF WHOM SHALL
BE AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF SECTION 162(M)(4)(C) OF THE CODE.


2.7.          COMPANY.  COMPANY MEANS EV3 INC. AND ANY SUCCESSOR TO EV3 INC.


2.8.          DIRECTOR.  DIRECTOR MEANS ANY MEMBER OF THE BOARD WHO IS NOT AN
EMPLOYEE OF THE COMPANY OR A PARENT OR SUBSIDIARY OR AFFILIATE (AS SUCH TERM IS
DEFINED IN RULE 405 OF THE 1933 ACT) OF THE COMPANY.


2.9.          ELIGIBLE EMPLOYEE.  ELIGIBLE EMPLOYEE MEANS AN EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY OR PARENT OR AFFILIATE TO WHOM THE COMMITTEE DECIDES
FOR REASONS SUFFICIENT TO THE COMMITTEE TO MAKE A GRANT UNDER THIS PLAN.


2.10.        FAIR MARKET VALUE.  FAIR MARKET VALUE MEANS EITHER (A) THE CLOSING
PRICE ON ANY DATE FOR A SHARE OF STOCK AS REPORTED BY THE WALL STREET JOURNAL
OR, IF THE WALL STREET JOURNAL NO LONGER REPORTS SUCH CLOSING PRICE, SUCH
CLOSING PRICE AS REPORTED BY A NEWSPAPER OR TRADE JOURNAL SELECTED BY THE
COMMITTEE OR, IF NO SUCH CLOSING PRICE IS AVAILABLE ON SUCH DATE, (B) SUCH
CLOSING PRICE AS SO REPORTED IN ACCORDANCE WITH § 2.10(A) FOR THE IMMEDIATELY
PRECEDING BUSINESS DAY, OR, IF NO NEWSPAPER OR TRADE JOURNAL REPORTS SUCH
CLOSING PRICE OR IF NO SUCH PRICE QUOTATION IS AVAILABLE, (C) THE PRICE WHICH
THE COMMITTEE ACTING IN GOOD FAITH DETERMINES THROUGH ANY

3


--------------------------------------------------------------------------------



REASONABLE VALUATION METHOD THAT A SHARE OF STOCK MIGHT CHANGE HANDS BETWEEN A
WILLING BUYER AND A WILLING SELLER, NEITHER BEING UNDER ANY COMPULSION TO BUY OR
TO SELL AND BOTH HAVING REASONABLE KNOWLEDGE OF THE RELEVANT FACTS.


2.11.        ISO.  ISO MEANS AN OPTION GRANTED UNDER THIS PLAN TO PURCHASE STOCK
WHICH IS INTENDED TO SATISFY THE REQUIREMENTS OF § 422 OF THE CODE.


2.12.        1933 ACT.  1933 ACT MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


2.13.        1934 ACT.  1934 ACT MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


2.14.        NON-ISO.  NON-ISO MEANS AN OPTION GRANTED UNDER THIS PLAN TO
PURCHASE STOCK WHICH IS INTENDED TO FAIL TO SATISFY THE REQUIREMENTS OF § 422 OF
THE CODE.


2.15.        OPTION.  OPTION MEANS AN ISO OR A NON-ISO WHICH IS GRANTED UNDER §
7.


2.16.        OPTION CERTIFICATE.  OPTION CERTIFICATE MEANS THE CERTIFICATE
(WHETHER IN ELECTRONIC OR WRITTEN FORM) WHICH SETS FORTH THE TERMS AND
CONDITIONS OF AN OPTION GRANTED UNDER THIS PLAN.


2.17.        OPTION PRICE.  OPTION PRICE MEANS THE PRICE WHICH SHALL BE PAID TO
PURCHASE ONE SHARE OF STOCK UPON THE EXERCISE OF AN OPTION GRANTED UNDER THIS
PLAN.


2.18.        PARENT.  PARENT MEANS ANY CORPORATION WHICH IS A PARENT CORPORATION
(WITHIN THE MEANING OF § 424(E) OF THE CODE) OF THE COMPANY.


2.19.        PLAN.  PLAN MEANS THIS EV3 INC. AMENDED AND RESTATED 2005 INCENTIVE
STOCK PLAN AS EFFECTIVE AS OF THE DATE APPROVED BY THE SHAREHOLDERS OF THE
COMPANY AS AMENDED FROM TIME TO TIME THEREAFTER AND ANY SUBSIDIARY PLANS UNDER
§ 5.2.


2.20.        RULE 16B-3.  RULE 16B-3 MEANS THE EXEMPTION UNDER RULE 16B-3 TO
SECTION 16(B) OF THE 1934 ACT OR ANY SUCCESSOR TO SUCH RULE.


2.21.        SAR VALUE.  SAR VALUE MEANS THE VALUE ASSIGNED BY THE COMMITTEE TO
A SHARE OF STOCK IN CONNECTION WITH THE GRANT OF A STOCK APPRECIATION RIGHT
UNDER § 8.

4


--------------------------------------------------------------------------------



2.22.        STOCK.  STOCK MEANS THE COMMON STOCK OF THE COMPANY.


2.23.        STOCK APPRECIATION RIGHT.  STOCK APPRECIATION RIGHT MEANS A RIGHT
WHICH IS GRANTED UNDER § 8 TO RECEIVE THE APPRECIATION IN A SHARE OF STOCK.


2.24.        STOCK APPRECIATION RIGHT CERTIFICATE.  STOCK APPRECIATION RIGHT
CERTIFICATE MEANS THE CERTIFICATE (WHETHER IN ELECTRONIC OR WRITTEN FORM) WHICH
SETS FORTH THE TERMS AND CONDITIONS OF A STOCK APPRECIATION RIGHT WHICH IS NOT
GRANTED AS PART OF AN OPTION.


2.25.        STOCK GRANT.  STOCK GRANT MEANS A GRANT UNDER § 9 WHICH IS DESIGNED
TO RESULT IN THE ISSUANCE OF THE NUMBER OF SHARES OF STOCK DESCRIBED IN SUCH
GRANT RATHER THAN A PAYMENT IN CASH BASED ON THE FAIR MARKET VALUE OF SUCH
SHARES OF STOCK.


2.26.        STOCK GRANT CERTIFICATE.  STOCK GRANT CERTIFICATE MEANS THE
CERTIFICATE (WHETHER IN ELECTRONIC OR WRITTEN FORM) WHICH SETS FORTH THE TERMS
AND CONDITIONS OF A STOCK GRANT OR A STOCK UNIT GRANT.


2.27.        STOCK UNIT GRANT.  STOCK UNIT GRANT MEANS A GRANT UNDER § 9 WHICH
IS DESIGNED TO RESULT IN THE PAYMENT OF CASH BASED ON THE FAIR MARKET VALUE OF
THE NUMBER OF SHARES OF STOCK DESCRIBED IN SUCH GRANT RATHER THAN THE ISSUANCE
OF THE NUMBER OF SHARES OF STOCK DESCRIBED IN SUCH GRANT.


2.28.        SUBSIDIARY.  SUBSIDIARY MEANS A CORPORATION WHICH IS A SUBSIDIARY
CORPORATION (WITHIN THE MEANING OF § 424(F) OF THE CODE) OF THE COMPANY.


2.29.        TEN PERCENT SHAREHOLDER.  TEN PERCENT SHAREHOLDER MEANS A PERSON
WHO OWNS (AFTER TAKING INTO ACCOUNT THE ATTRIBUTION RULES OF § 424(D) OF THE
CODE) MORE THAN TEN PERCENT OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF EITHER THE COMPANY, A SUBSIDIARY OR PARENT.

5


--------------------------------------------------------------------------------


3.             SHARES AND GRANT LIMITS


3.1.          SHARES RESERVED.  SUBJECT TO ADJUSTMENT AS PROVIDED IN § 13 OF THE
PLAN, THE MAXIMUM NUMBER OF SHARES OF STOCK THAT WILL BE AVAILABLE FOR ISSUANCE
UNDER THE PLAN WILL BE THE SUM OF:


(A)           8,000,000;


(B)           THE NUMBER OF SHARES ISSUED OR INCENTIVE AWARDS GRANTED UNDER THE
PLAN IN CONNECTION WITH THE SETTLEMENT, ASSUMPTION OR SUBSTITUTION OF
OUTSTANDING AWARDS OR OBLIGATIONS TO GRANT FUTURE AWARDS AS A CONDITION OF THE
COMPANY AND/OR ANY SUBSIDIAR(IES) ACQUIRING, MERGING OR CONSOLIDATING WITH
ANOTHER ENTITY; AND


(C)           THE NUMBER OF SHARES THAT ARE UNALLOCATED AND AVAILABLE FOR GRANT
UNDER A STOCK PLAN ASSUMED BY THE COMPANY OR ANY SUBSIDIARY(IES) IN CONNECTION
WITH THE MERGER, CONSOLIDATION, OR ACQUISITION OF ANOTHER ENTITY BY THE COMPANY
AND/OR ANY OF ITS SUBSIDIARIES, BASED ON THE APPLICABLE EXCHANGE RATIO AND OTHER
TRANSACTION TERMS, BUT ONLY TO THE EXTENT THAT SUCH SHARES MAY BE UTILIZED BY
THE COMPANY OR ITS SUBSIDIARIES FOLLOWING THE TRANSACTION PURSUANT TO THE RULES
AND REGULATIONS OF THE NASDAQ STOCK MARKET (OR OTHER APPLICABLE MARKET OR
EXCHANGE ON WHICH THE COMPANY’S COMMON STOCK MAY BE QUOTED OR TRADED);


PROVIDED, HOWEVER THAT NO MORE THAN 2,000,000 SHARES OF STOCK MAY BE ISSUED IN
CONNECTION WITH THE EXERCISE OF ISOS.


3.2.          SOURCE OF SHARES.  THE SHARES OF STOCK DESCRIBED IN § 3.1 SHALL BE
RESERVED TO THE EXTENT THAT THE COMPANY DEEMS APPROPRIATE FROM AUTHORIZED BUT
UNISSUED SHARES OF STOCK AND

6


--------------------------------------------------------------------------------



FROM SHARES OF STOCK WHICH HAVE BEEN REACQUIRED BY THE COMPANY.  ALL SHARES OF
STOCK DESCRIBED IN § 3.1 SHALL REMAIN AVAILABLE FOR ISSUANCE UNDER THIS PLAN
UNTIL ISSUED PURSUANT TO THE EXERCISE OF AN OPTION OR A STOCK APPRECIATION RIGHT
OR ISSUED PURSUANT TO A STOCK GRANT, AND ANY SUCH SHARES OF STOCK WHICH ARE
ISSUED PURSUANT TO AN OPTION, A STOCK APPRECIATION RIGHT OR A STOCK GRANT WHICH
ARE FORFEITED THEREAFTER SHALL AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THIS
PLAN.


3.3.          USE OF PROCEEDS.  THE PROCEEDS WHICH THE COMPANY RECEIVES FROM THE
SALE OF ANY SHARES OF STOCK UNDER THIS PLAN SHALL BE USED FOR GENERAL CORPORATE
PURPOSES AND SHALL BE ADDED TO THE GENERAL FUNDS OF THE COMPANY.


3.4.          GRANT LIMITS.  NO ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT IN ANY
CALENDAR YEAR SHALL BE GRANTED AN OPTION TO PURCHASE (SUBJECT TO § 13) MORE THAN
300,000 SHARES OF STOCK OR A STOCK APPRECIATION RIGHT BASED ON THE APPRECIATION
WITH RESPECT TO (SUBJECT TO § 13) MORE THAN 300,000 SHARES OF STOCK, AND NO
STOCK GRANT OR STOCK UNIT GRANT SHALL BE MADE TO ANY ELIGIBLE EMPLOYEE, DIRECTOR
OR CONSULTANT IN ANY CALENDAR YEAR WHERE THE FAIR MARKET VALUE OF THE STOCK
SUBJECT TO SUCH GRANT ON THE DATE OF THE GRANT EXCEEDS $10,000,000.

4.    EFFECTIVE DATE

The effective date of this Plan shall be the date the shareholders of the
Company (acting at a duly called meeting of such shareholders) approve the
adoption of this Plan as amended and restated.

5.    COMMITTEE


5.1.          THIS PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  THE COMMITTEE
ACTING IN ITS ABSOLUTE DISCRETION SHALL EXERCISE SUCH POWERS AND TAKE SUCH
ACTION AS EXPRESSLY CALLED FOR UNDER THIS PLAN AND, FURTHER, THE COMMITTEE SHALL
HAVE THE POWER TO INTERPRET THIS PLAN AND (SUBJECT TO

7


--------------------------------------------------------------------------------



§ 14 AND § 15 AND RULE 16B-3) TO TAKE SUCH OTHER ACTION IN THE ADMINISTRATION
AND OPERATION OF THIS PLAN AS THE COMMITTEE DEEMS EQUITABLE UNDER THE
CIRCUMSTANCES, WHICH ACTION SHALL BE BINDING ON THE COMPANY, ON EACH AFFECTED
ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT AND ON EACH OTHER PERSON DIRECTLY OR
INDIRECTLY AFFECTED BY SUCH ACTION.  FURTHERMORE, THE COMMITTEE AS A CONDITION
TO MAKING ANY GRANT UNDER THIS PLAN TO ANY ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT SHALL HAVE THE RIGHT TO REQUIRE HIM OR HER TO EXECUTE AN AGREEMENT
WHICH MAKES THE ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT SUBJECT TO
NON-COMPETITION PROVISIONS AND OTHER RESTRICTIVE COVENANTS WHICH RUN IN FAVOR OF
THE COMPANY.


5.2.          IN ADDITION TO THE AUTHORITY OF THE COMMITTEE UNDER § 5 AND
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, AMEND THE TERMS OF THE PLAN OR INCENTIVE AWARDS WITH RESPECT TO
PARTICIPANTS RESIDENT OUTSIDE OF THE UNITED STATES OR EMPLOYED BY A NON-U.S.
SUBSIDIARY IN ORDER TO COMPLY WITH LOCAL LEGAL REQUIREMENTS, TO OTHERWISE
PROTECT THE COMPANY’S OR SUBSIDIARY’S INTERESTS, OR TO MEET OBJECTIVES OF THE
PLAN, AND MAY, WHERE APPROPRIATE, ESTABLISH ONE OR MORE SUB-PLANS (INCLUDING THE
ADOPTION OF ANY REQUIRED RULES AND REGULATIONS) FOR THE PURPOSES OF QUALIFYING
FOR PREFERRED TAX TREATMENT UNDER FOREIGN TAX LAWS.  THE COMMITTEE SHALL HAVE NO
AUTHORITY, HOWEVER, TO TAKE ACTION PURSUANT TO THIS § 5.2: (I) TO RESERVE SHARES
OR GRANT INCENTIVE AWARDS IN EXCESS OF THE LIMITATIONS PROVIDED IN THE PLAN;
(II) TO EFFECT ANY RE-PRICING IN VIOLATION OF § 7.1; (III) TO GRANT OPTIONS
HAVING AN EXERCISE PRICE LESS THAN 100% OF THE FAIR MARKET VALUE OF ONE SHARE OF
COMMON STOCK ON THE DATE OF GRANT IN VIOLATION OF THE PLAN; OR (IV) FOR WHICH
STOCKHOLDER APPROVAL WOULD THEN BE REQUIRED PURSUANT TO § 15.

8


--------------------------------------------------------------------------------


6.    ELIGIBILITY


ONLY ELIGIBLE EMPLOYEES WHO ARE EMPLOYED BY THE COMPANY OR A SUBSIDIARY OR
PARENT SHALL BE ELIGIBLE FOR THE GRANT OF ISOS UNDER THIS PLAN.  ALL ELIGIBLE
EMPLOYEES, DIRECTORS AND CONSULTANTS SHALL BE ELIGIBLE FOR THE GRANT OF NON-ISOS
AND STOCK APPRECIATION RIGHTS AND FOR STOCK GRANTS AND STOCK UNIT GRANTS UNDER
THIS PLAN.

7.    OPTIONS


7.1.          COMMITTEE ACTION.  THE COMMITTEE ACTING IN ITS ABSOLUTE DISCRETION
SHALL HAVE THE RIGHT TO GRANT OPTIONS TO ELIGIBLE EMPLOYEES, DIRECTORS AND
CONSULTANTS UNDER THIS PLAN FROM TIME TO TIME TO PURCHASE SHARES OF STOCK, BUT
THE COMMITTEE SHALL NOT (SUBJECT TO § 13) TAKE ANY ACTION, WHETHER THROUGH
AMENDMENT, CANCELLATION, REPLACEMENT GRANTS, OR ANY OTHER MEANS, TO REDUCE THE
OPTION PRICE OF ANY OUTSTANDING OPTIONS ABSENT THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS.  EACH GRANT OF AN OPTION TO AN ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT SHALL BE EVIDENCED BY AN OPTION CERTIFICATE, AND EACH OPTION
CERTIFICATE SHALL SET FORTH WHETHER THE OPTION IS AN ISO OR A NON-ISO AND SHALL
SET FORTH SUCH OTHER TERMS AND CONDITIONS OF SUCH GRANT AS THE COMMITTEE ACTING
IN ITS ABSOLUTE DISCRETION DEEMS CONSISTENT WITH THE TERMS OF THIS PLAN;
HOWEVER, (A) IF THE COMMITTEE GRANTS AN ISO AND A NON-ISO TO AN ELIGIBLE
EMPLOYEE ON THE SAME DATE, THE RIGHT OF THE ELIGIBLE EMPLOYEE TO EXERCISE THE
ISO SHALL NOT BE CONDITIONED ON HIS OR HER FAILURE TO EXERCISE THE NON-ISO AND
(B) IF THE ONLY CONDITION TO EXERCISE OF THE OPTION IS THE COMPLETION OF A
PERIOD OF SERVICE, SUCH PERIOD OF SERVICE SHALL BE NO LESS THAN THE ONE (1) YEAR
PERIOD WHICH STARTS ON THE DATE AS OF WHICH THE OPTION IS GRANTED UNLESS THE
COMMITTEE DETERMINES THAT A SHORTER PERIOD OF SERVICE (OR NO PERIOD OF SERVICE)
BETTER SERVES THE COMPANY’S INTEREST.


7.2.          $100,000 LIMIT.  NO OPTION SHALL BE TREATED AS AN ISO TO THE
EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF THE STOCK SUBJECT TO THE OPTION
WHICH WOULD FIRST BECOME

9


--------------------------------------------------------------------------------



EXERCISABLE IN ANY CALENDAR YEAR EXCEEDS $100,000.  ANY SUCH EXCESS SHALL
INSTEAD AUTOMATICALLY BE TREATED AS A NON-ISO.  THE COMMITTEE SHALL INTERPRET
AND ADMINISTER THE ISO LIMITATION SET FORTH IN THIS § 7.2 IN ACCORDANCE WITH
§ 422(D) OF THE CODE, AND THE COMMITTEE SHALL TREAT THIS § 7.2 AS IN EFFECT ONLY
FOR THOSE PERIODS FOR WHICH § 422(D) OF THE CODE IS IN EFFECT.


7.3.          OPTION PRICE.  THE OPTION PRICE FOR EACH SHARE OF STOCK SUBJECT TO
AN OPTION SHALL BE NO LESS THAN THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE
DATE THE OPTION IS GRANTED; PROVIDED, HOWEVER, IF THE OPTION IS AN ISO GRANTED
TO AN ELIGIBLE EMPLOYEE WHO IS A TEN PERCENT SHAREHOLDER, THE OPTION PRICE FOR
EACH SHARE OF STOCK SUBJECT TO SUCH ISO SHALL BE NO LESS THAN 110% OF THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE DATE SUCH ISO IS GRANTED.


7.4.          PAYMENT.


(A)           THE OPTION PRICE SHALL BE PAYABLE IN FULL UPON THE EXERCISE OF ANY
OPTION AND, AT THE DISCRETION OF THE COMMITTEE, AN OPTION CERTIFICATE CAN
PROVIDE FOR THE PAYMENT OF THE OPTION PRICE EITHER IN CASH (INCLUDING CHECK,
BANK DRAFT OR MONEY ORDER); PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY ALLOW SUCH PAYMENTS TO BE MADE, IN WHOLE OR IN PART, BY (I) BY
TENDER, OR ATTESTATION AS TO OWNERSHIP, OF SHARES THAT ARE ALREADY OWNED BY THE
ELIGIBLE EMPLOYEE THAT ARE ACCEPTABLE TO THE COMMITTEE (“PREVIOUSLY ACQUIRED
SHARES”); (II) BY A “NET EXERCISE” OF THE OPTION (AS FURTHER DESCRIBED IN
PARAGRAPH (B), BELOW); (III) THROUGH CASHLESS EXERCISE PROCEDURE WHICH IS
EFFECTED BY AN UNRELATED BROKER THROUGH A SALE OF STOCK IN THE OPEN MARKET;  OR 
(IV) BY A COMBINATION OF SUCH METHODS.


(B)           IN THE CASE OF A “NET EXERCISE” OF AN OPTION, THE COMPANY WILL NOT
REQUIRE A PAYMENT OF THE EXERCISE PRICE OF THE OPTION FROM THE ELIGIBLE EMPLOYEE

10


--------------------------------------------------------------------------------



BUT WILL REDUCE THE NUMBER OF SHARES OF COMMON STOCK ISSUED UPON THE EXERCISE BY
THE LARGEST NUMBER OF WHOLE SHARES THAT HAS A FAIR MARKET VALUE THAT DOES NOT
EXCEED THE AGGREGATE EXERCISE PRICE FOR THE SHARES EXERCISED UNDER THIS METHOD.
SHARES OF COMMON STOCK WILL NO LONGER BE OUTSTANDING UNDER AN OPTION (AND WILL
THEREFORE NOT THEREAFTER BE EXERCISABLE) FOLLOWING THE EXERCISE OF SUCH OPTION
TO THE EXTENT OF (I) SHARES USED TO PAY THE EXERCISE PRICE OF AN OPTION UNDER
THE “NET EXERCISE,” (II) SHARES ACTUALLY DELIVERED TO THE PARTICIPANT AS A
RESULT OF SUCH EXERCISE AND (III) ANY SHARES WITHHELD FOR PURPOSES OF TAX
WITHHOLDING.


(C)           PREVIOUSLY ACQUIRED SHARES TENDERED OR COVERED BY AN ATTESTATION
AS PAYMENT OF AN OPTION EXERCISE PRICE WILL BE VALUED AT THEIR FAIR MARKET VALUE
ON THE EXERCISE DATE.


7.5.          EXERCISE.


(A)           EXERCISE PERIOD.  EACH OPTION GRANTED UNDER THIS PLAN SHALL BE
EXERCISABLE IN WHOLE OR IN PART AT SUCH TIME OR TIMES AS SET FORTH IN THE
RELATED OPTION CERTIFICATE, BUT NO OPTION CERTIFICATE SHALL MAKE AN OPTION
EXERCISABLE ON OR AFTER THE EARLIER OF

(1)           THE DATE WHICH IS THE FIFTH ANNIVERSARY OF THE DATE THE OPTION IS
GRANTED, IF THE OPTION IS AN ISO AND THE ELIGIBLE EMPLOYEE IS A TEN PERCENT
SHAREHOLDER ON THE DATE THE OPTION IS GRANTED, OR

(2)           THE DATE WHICH IS THE TENTH ANNIVERSARY OF THE DATE THE OPTION IS
GRANTED, IF THE OPTION IS (A) A NON-ISO OR (B) AN ISO WHICH IS

11


--------------------------------------------------------------------------------


GRANTED TO AN ELIGIBLE EMPLOYEE WHO IS NOT A TEN PERCENT SHAREHOLDER ON THE DATE
THE OPTION IS GRANTED.


(B)           TERMINATION OF STATUS AS ELIGIBLE EMPLOYEE OR DIRECTOR.  SUBJECT
TO § 7.5(A), AN OPTION CERTIFICATE MAY PROVIDE FOR THE EXERCISE OF AN OPTION
AFTER AN ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S STATUS AS SUCH HAS
TERMINATED FOR ANY REASON WHATSOEVER, INCLUDING DEATH OR DISABILITY.

8.    STOCK APPRECIATION RIGHTS


8.1.          COMMITTEE ACTION.  THE COMMITTEE ACTING IN ITS ABSOLUTE DISCRETION
SHALL HAVE THE RIGHT TO GRANT STOCK APPRECIATION RIGHTS TO ELIGIBLE EMPLOYEES,
DIRECTORS AND CONSULTANTS UNDER THIS PLAN FROM TIME TO TIME, AND EACH STOCK
APPRECIATION RIGHT GRANT SHALL BE EVIDENCED BY A STOCK APPRECIATION RIGHT
CERTIFICATE OR, IF SUCH STOCK APPRECIATION RIGHT IS GRANTED AS PART OF AN
OPTION, SHALL BE EVIDENCED BY THE OPTION CERTIFICATE FOR THE RELATED OPTION.


8.2.          TERMS AND CONDITIONS.


(A)           STOCK APPRECIATION RIGHT CERTIFICATE.  IF A STOCK APPRECIATION
RIGHT IS GRANTED INDEPENDENT OF AN OPTION, SUCH STOCK APPRECIATION RIGHT SHALL
BE EVIDENCED BY A STOCK APPRECIATION RIGHT CERTIFICATE, AND SUCH CERTIFICATE
SHALL SET FORTH THE NUMBER OF SHARES OF STOCK ON WHICH THE ELIGIBLE EMPLOYEE’S,
DIRECTOR’S OR CONSULTANT’S RIGHT TO APPRECIATION SHALL BE BASED AND THE SAR
VALUE OF EACH SHARE OF STOCK.  SUCH SAR VALUE SHALL BE NO LESS THAN THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE DATE THAT THE STOCK APPRECIATION RIGHT
IS GRANTED.  THE STOCK APPRECIATION RIGHT CERTIFICATE SHALL SET FORTH SUCH OTHER
TERMS AND CONDITIONS FOR THE EXERCISE OF THE STOCK APPRECIATION RIGHT AS THE
COMMITTEE DEEMS APPROPRIATE

12


--------------------------------------------------------------------------------



UNDER THE CIRCUMSTANCES, BUT NO STOCK APPRECIATION RIGHT CERTIFICATE SHALL MAKE
A STOCK APPRECIATION RIGHT EXERCISABLE ON OR AFTER THE DATE WHICH IS THE TENTH
ANNIVERSARY OF THE DATE SUCH STOCK APPRECIATION RIGHT IS GRANTED.


(B)           OPTION CERTIFICATE.  IF A STOCK APPRECIATION RIGHT IS GRANTED
TOGETHER WITH AN OPTION, SUCH STOCK APPRECIATION RIGHT SHALL BE EVIDENCED BY AN
OPTION CERTIFICATE, THE NUMBER OF SHARES OF STOCK ON WHICH THE ELIGIBLE
EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S RIGHT TO APPRECIATION SHALL BE BASED
SHALL BE THE SAME AS THE NUMBER OF SHARES OF STOCK SUBJECT TO THE RELATED
OPTION, AND THE SAR VALUE FOR EACH SUCH SHARE OF STOCK SHALL BE NO LESS THAN THE
OPTION PRICE UNDER THE RELATED OPTION.  EACH SUCH OPTION CERTIFICATE SHALL
PROVIDE THAT THE EXERCISE OF THE STOCK APPRECIATION RIGHT WITH RESPECT TO ANY
SHARE OF STOCK SHALL CANCEL THE ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S
RIGHT TO EXERCISE HIS OR HER OPTION WITH RESPECT TO SUCH SHARE AND, CONVERSELY,
THAT THE EXERCISE OF THE OPTION WITH RESPECT TO ANY SHARE OF STOCK SHALL CANCEL
THE ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S RIGHT TO EXERCISE HIS OR HER
STOCK APPRECIATION RIGHT WITH RESPECT TO SUCH SHARE.  A STOCK APPRECIATION RIGHT
WHICH IS GRANTED AS PART OF AN OPTION SHALL BE EXERCISABLE ONLY WHILE THE
RELATED OPTION IS EXERCISABLE.  THE OPTION CERTIFICATE SHALL SET FORTH SUCH
OTHER TERMS AND CONDITIONS FOR THE EXERCISE OF THE STOCK APPRECIATION RIGHT AS
THE COMMITTEE DEEMS APPROPRIATE UNDER THE CIRCUMSTANCES.


(C)           MINIMUM PERIOD OF SERVICE.  IF THE ONLY CONDITION TO EXERCISE OF A
STOCK APPRECIATION RIGHT IS THE COMPLETION OF A PERIOD OF

13


--------------------------------------------------------------------------------



SERVICE, SUCH PERIOD OF SERVICE SHALL BE NO LESS THAN THE ONE (1) YEAR PERIOD
WHICH STARTS ON THE DATE AS OF WHICH THE STOCK APPRECIATION RIGHT IS GRANTED
UNLESS THE COMMITTEE DETERMINES THAT A SHORTER PERIOD OF SERVICE (OR NO PERIOD
OF SERVICE) BETTER SERVES THE COMPANY’S INTEREST.


8.3.          EXERCISE.  A STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE ONLY
WHEN THE FAIR MARKET VALUE OF A SHARE OF STOCK ON WHICH THE RIGHT TO
APPRECIATION IS BASED EXCEEDS THE SAR VALUE FOR SUCH SHARE, AND THE PAYMENT DUE
ON EXERCISE SHALL BE BASED ON SUCH EXCESS WITH RESPECT TO THE NUMBER OF SHARES
OF STOCK TO WHICH THE EXERCISE RELATES.  AN ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT UPON THE EXERCISE OF HIS OR HER STOCK APPRECIATION RIGHT SHALL
RECEIVE A PAYMENT FROM THE COMPANY IN CASH OR IN STOCK ISSUED UNDER THIS PLAN,
OR IN A COMBINATION OF CASH AND STOCK, AND THE NUMBER OF SHARES OF STOCK ISSUED
SHALL BE BASED ON THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE THE
STOCK APPRECIATION RIGHT IS EXERCISED.  THE COMMITTEE ACTING IN ITS ABSOLUTE
DISCRETION SHALL HAVE THE RIGHT TO DETERMINE THE FORM AND TIME OF ANY PAYMENT
UNDER THIS § 8.3.


9.             STOCK GRANTS


9.1.          COMMITTEE ACTION.  THE COMMITTEE ACTING IN ITS ABSOLUTE DISCRETION
SHALL HAVE THE RIGHT TO MAKE STOCK GRANTS AND STOCK UNIT GRANTS TO ELIGIBLE
EMPLOYEES, DIRECTORS OR CONSULTANTS.  EACH STOCK GRANT AND EACH STOCK UNIT GRANT
SHALL BE EVIDENCED BY A STOCK GRANT CERTIFICATE, AND EACH STOCK GRANT
CERTIFICATE SHALL SET FORTH THE CONDITIONS, IF ANY, UNDER WHICH STOCK WILL BE
ISSUED UNDER THE STOCK GRANT OR CASH WILL BE PAID UNDER THE STOCK UNIT GRANT AND
THE CONDITIONS UNDER WHICH THE ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S
INTEREST IN ANY STOCK WHICH HAS BEEN ISSUED WILL BECOME NON-FORFEITABLE.

14


--------------------------------------------------------------------------------



9.2.          CONDITIONS.


(A)           CONDITIONS TO ISSUANCE OF STOCK.  THE COMMITTEE ACTING IN ITS
ABSOLUTE DISCRETION MAY MAKE THE ISSUANCE OF STOCK UNDER A STOCK GRANT SUBJECT
TO THE SATISFACTION OF ONE, OR MORE THAN ONE, CONDITION WHICH THE COMMITTEE
DEEMS APPROPRIATE UNDER THE CIRCUMSTANCES FOR ELIGIBLE EMPLOYEES, DIRECTORS OR
CONSULTANTS GENERALLY OR FOR AN ELIGIBLE EMPLOYEE, A DIRECTOR OR A CONSULTANT IN
PARTICULAR, AND THE RELATED STOCK GRANT CERTIFICATE SHALL SET FORTH EACH SUCH
CONDITION AND THE DEADLINE FOR SATISFYING EACH SUCH CONDITION.  STOCK SUBJECT TO
A STOCK GRANT SHALL BE ISSUED IN THE NAME OF AN ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT ONLY AFTER EACH SUCH CONDITION, IF ANY, HAS BEEN TIMELY SATISFIED,
AND ANY STOCK WHICH IS SO ISSUED SHALL BE HELD BY THE COMPANY PENDING THE
SATISFACTION OF THE FORFEITURE CONDITIONS, IF ANY, UNDER § 9.2(B) FOR THE
RELATED STOCK GRANT.


(B)           CONDITIONS ON FORFEITURE OF STOCK OR CASH PAYMENT.  THE COMMITTEE
ACTING IN ITS ABSOLUTE DISCRETION MAY MAKE ANY CASH PAYMENT DUE UNDER A STOCK
UNIT GRANT OR STOCK ISSUED IN THE NAME OF AN ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT UNDER A STOCK GRANT NON-FORFEITABLE SUBJECT TO THE SATISFACTION OF
ONE, OR MORE THAN ONE, OBJECTIVE EMPLOYMENT, PERFORMANCE OR OTHER CONDITION THAT
THE COMMITTEE ACTING IN ITS ABSOLUTE DISCRETION DEEMS APPROPRIATE UNDER THE
CIRCUMSTANCES FOR ELIGIBLE EMPLOYEES, DIRECTORS OR CONSULTANTS GENERALLY OR FOR
AN ELIGIBLE EMPLOYEE, A DIRECTOR OR A CONSULTANT IN PARTICULAR, AND THE RELATED
STOCK GRANT CERTIFICATE SHALL SET FORTH EACH SUCH  CONDITION, IF ANY, AND THE
DEADLINE, IF ANY, FOR SATISFYING EACH SUCH CONDITION.  AN ELIGIBLE EMPLOYEE’S,
DIRECTOR’S OR

15


--------------------------------------------------------------------------------



CONSULTANT’S NON-FORFEITABLE INTEREST IN THE SHARES OF STOCK UNDERLYING A STOCK
GRANT OR THE CASH PAYABLE UNDER A STOCK UNIT GRANT SHALL DEPEND ON THE EXTENT TO
WHICH HE OR SHE TIMELY SATISFIES EACH SUCH CONDITION.  IF A SHARE OF STOCK IS
ISSUED UNDER THIS § 9.2(B) BEFORE AN ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR
CONSULTANT’S INTEREST IN SUCH SHARE OF STOCK IS NON-FORFEITABLE, (1) SUCH SHARE
OF STOCK SHALL NOT BE AVAILABLE FOR RE-ISSUANCE UNDER § 3 UNTIL SUCH TIME, IF
ANY, AS SUCH SHARE OF STOCK THEREAFTER IS FORFEITED AS A RESULT OF A FAILURE TO
TIMELY SATISFY A FORFEITURE CONDITION AND (2) THE COMPANY SHALL HAVE THE RIGHT
TO CONDITION ANY SUCH ISSUANCE ON THE ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT
FIRST SIGNING AN IRREVOCABLE STOCK POWER IN FAVOR OF THE COMPANY WITH RESPECT TO
THE FORFEITABLE SHARES OF STOCK ISSUED TO SUCH ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT IN ORDER FOR THE COMPANY TO EFFECT ANY FORFEITURE CALLED FOR UNDER
THE RELATED STOCK GRANT CERTIFICATE.


(C)           MINIMUM PERIOD OF SERVICE.  IF THE ONLY CONDITION TO THE
FORFEITURE OF A STOCK GRANT OR A STOCK UNIT GRANT IS THE COMPLETION OF A PERIOD
OF SERVICE, SUCH PERIOD OF SERVICE SHALL BE NO LESS THAN THE THREE (3) YEAR
PERIOD WHICH STARTS ON THE DATE AS OF WHICH THE STOCK GRANT OR STOCK UNIT GRANT
IS MADE UNLESS THE COMMITTEE DETERMINES THAT A SHORTER PERIOD OF SERVICE (OR NO
PERIOD OF SERVICE) BETTER SERVES THE COMPANY’S INTEREST.


9.3.          DIVIDENDS, VOTING RIGHTS AND CREDITOR STATUS.


(A)           CASH DIVIDENDS.  EXCEPT AS OTHERWISE SET FORTH IN A STOCK GRANT
CERTIFICATE, IF A DIVIDEND IS PAID IN CASH ON A SHARE OF STOCK AFTER SUCH

16


--------------------------------------------------------------------------------



STOCK HAS BEEN ISSUED UNDER A STOCK GRANT BUT BEFORE THE FIRST DATE THAT AN
ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S INTEREST IN SUCH STOCK (1) IS
FORFEITED COMPLETELY OR (2) BECOMES COMPLETELY NON-FORFEITABLE, THE COMPANY
SHALL PAY SUCH CASH DIVIDEND DIRECTLY TO SUCH ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT.


(B)           STOCK DIVIDENDS.  IF A DIVIDEND IS PAID ON A SHARE OF STOCK IN
STOCK AFTER SUCH STOCK HAS BEEN ISSUED UNDER A STOCK GRANT BUT BEFORE THE FIRST
DATE THAT AN ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S INTEREST IN SUCH
STOCK (1) IS FORFEITED COMPLETELY OR (2) BECOMES COMPLETELY NON-FORFEITABLE, THE
COMPANY SHALL HOLD SUCH DIVIDEND STOCK SUBJECT TO THE SAME CONDITIONS UNDER
§ 9.2(B) AS THE RELATED STOCK GRANT.


(C)           OTHER.  IF A DIVIDEND (OTHER THAN A DIVIDEND DESCRIBED IN § 9.3(A)
OR § 9.3(B)) IS PAID WITH RESPECT TO A SHARE OF STOCK AFTER SUCH STOCK HAS BEEN
ISSUED UNDER A STOCK GRANT BUT BEFORE THE FIRST DATE THAT AN ELIGIBLE
EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S INTEREST IN SUCH STOCK (1) IS FORFEITED
COMPLETELY OR (2) BECOMES COMPLETELY NON-FORFEITABLE, THE COMPANY SHALL HOLD
SUCH DIVIDEND IN ACCORDANCE WITH SUCH RULES AS THE COMMITTEE SHALL ADOPT WITH
RESPECT TO EACH SUCH DIVIDEND.


(D)           VOTING.  EXCEPT AS OTHERWISE SET FORTH IN A STOCK GRANT
CERTIFICATE, AN ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT SHALL HAVE THE RIGHT
TO VOTE THE STOCK ISSUED UNDER HIS OR HER STOCK GRANT DURING THE PERIOD WHICH
COMES AFTER SUCH STOCK HAS BEEN ISSUED UNDER A STOCK GRANT BUT BEFORE THE FIRST
DATE THAT AN ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S INTEREST IN

17


--------------------------------------------------------------------------------



SUCH STOCK (1) IS FORFEITED COMPLETELY OR (2) BECOMES COMPLETELY
NON-FORFEITABLE.


(E)                                  GENERAL CREDITOR STATUS.  EACH ELIGIBLE
EMPLOYEE AND EACH DIRECTOR AND EACH CONSULTANT TO WHOM A STOCK UNIT GRANT IS
MADE SHALL BE NO MORE THAN A GENERAL AND UNSECURED CREDITOR OF THE COMPANY WITH
RESPECT TO ANY CASH PAYABLE UNDER SUCH STOCK UNIT GRANT.


9.4.          SATISFACTION OF FORFEITURE CONDITIONS.  A SHARE OF STOCK SHALL
CEASE TO BE SUBJECT TO A STOCK GRANT AT SUCH TIME AS AN ELIGIBLE EMPLOYEE’S,
DIRECTOR’S OR CONSULTANT’S INTEREST IN SUCH STOCK BECOMES NON-FORFEITABLE UNDER
THIS PLAN, AND THE CERTIFICATE OR OTHER EVIDENCE OF OWNERSHIP REPRESENTING SUCH
SHARE SHALL BE TRANSFERRED TO THE ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT AS
SOON AS PRACTICABLE THEREAFTER.


9.5.          PERFORMANCE BASED AWARDS.


(A)                                  GENERAL.  THE COMMITTEE SHALL HAVE THE SOLE
AND ABSOLUTE AUTHORITY TO MAKE STOCK GRANTS AND STOCK UNIT GRANTS TO ELIGIBLE
EMPLOYEES SUBJECT TO AT LEAST ONE CONDITION RELATED TO ONE, OR MORE THAN ONE,
PERFORMANCE GOAL BASED ON THE PERFORMANCE GOALS DESCRIBED IN § 9.5(B).  A
PERFORMANCE GOAL MAY BE SET IN ANY MANNER DETERMINED BY THE COMMITTEE, INCLUDING
LOOKING TO ACHIEVEMENT ON AN ABSOLUTE BASIS OR BY RELATIVE COMPARISON TO PEER
GROUPS OR INDEXES.  A PERFORMANCE GOAL MAY BE DESCRIBED IN TERMS OF COMPANY,
SUBSIDIARY, MAJOR BUSINESS SEGMENT, DIVISION OR DEPARTMENTAL PERFORMANCE.


(B)                                 PERFORMANCE GOALS.  A PERFORMANCE GOAL IS
ONE OR MORE OBJECTIVELY DETERMINABLE MEASURES RELATED TO (1) THE COMPANY’S
RETURN OVER CAPITAL

18


--------------------------------------------------------------------------------



COSTS OR INCREASES IN RETURN OVER CAPITAL COSTS, (2) THE COMPANY’S TOTAL
EARNINGS OR THE GROWTH IN SUCH EARNINGS, (3) THE COMPANY’S CONSOLIDATED EARNINGS
OR THE GROWTH IN SUCH EARNINGS, (4) THE COMPANY’S EARNINGS PER SHARE OR THE
GROWTH IN SUCH EARNINGS, (5) THE COMPANY’S NET EARNINGS OR THE GROWTH IN SUCH
EARNINGS, (6) THE COMPANY’S EARNINGS BEFORE INTEREST EXPENSE, TAXES,
DEPRECIATION, AMORTIZATION AND OTHER NON-CASH ITEMS OR THE GROWTH IN SUCH
EARNINGS, (7) THE COMPANY’S EARNINGS BEFORE INTEREST AND TAXES OR THE GROWTH IN
SUCH EARNINGS, (8) THE COMPANY’S CONSOLIDATED NET INCOME OR THE GROWTH IN SUCH
INCOME, (9) THE VALUE OF THE COMPANY’S COMMON STOCK OR THE GROWTH IN SUCH VALUE,
(10) THE COMPANY’S STOCK PRICE OR THE GROWTH IN SUCH PRICE, (11) THE COMPANY’S
RETURN ON ASSETS OR THE GROWTH ON SUCH RETURN, (12) THE COMPANY’S CASH FLOW OR
THE GROWTH IN SUCH CASH FLOW, (13) THE COMPANY’S TOTAL SHAREHOLDER RETURN OR THE
GROWTH IN SUCH RETURN, (14) THE COMPANY’S EXPENSES OR THE REDUCTION OF SUCH
EXPENSES, (15) THE COMPANY’S SALES GROWTH, (16) THE COMPANY’S OVERHEAD RATIOS OR
CHANGES IN SUCH RATIOS, (17) THE COMPANY’S EXPENSE-TO-SALES RATIOS OR THE
CHANGES IN SUCH RATIOS, OR (18) THE COMPANY’S ECONOMIC VALUE ADDED OR CHANGES IN
SUCH VALUE ADDED.


(C)                                  ADJUSTMENTS.  SUBJECT TO SECTION 9.5(D),
WHEN THE COMMITTEE DETERMINES WHETHER A PERFORMANCE GOAL HAS BEEN SATISFIED FOR
ANY PERIOD, THE COMMITTEE MAY EXCLUDE ANY OR ALL “EXTRAORDINARY ITEMS” AS
DETERMINED UNDER U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND ANY OTHER
UNUSUAL OR NON-RECURRING ITEMS, INCLUDING, WITHOUT LIMITATION, THE CHARGES OR
COSTS

19


--------------------------------------------------------------------------------



ASSOCIATED WITH RESTRUCTURINGS OF THE COMPANY, DISCONTINUED OPERATIONS, AND THE
CUMULATIVE EFFECTS OF ACCOUNTING CHANGES.  THE COMMITTEE MAY ALSO ADJUST ANY
PERFORMANCE GOAL FOR A PERIOD AS IT DEEMS EQUITABLE IN RECOGNITION OF UNUSUAL OR
NON-RECURRING EVENTS AFFECTING THE COMPANY, CHANGES IN APPLICABLE TAX LAWS OR
ACCOUNTING PRINCIPLES, OR SUCH OTHER FACTORS AS THE COMMITTEE MAY DETERMINE.


(D)                                 COVERED EMPLOYEE AWARDS.  NOTWITHSTANDING
ANY OTHER PROVISIONS OF THIS PLAN TO THE CONTRARY, THE FOLLOWING PROVISIONS
SHALL CONTROL WITH RESPECT TO ANY PERFORMANCE-BASED STOCK GRANT OR STOCK UNIT
GRANT THAT IS MADE TO AN ELIGIBLE EMPLOYEE WHO IS A “COVERED EMPLOYEE” WITHIN
THE MEANING OF SECTION 162(M)(4)(C)(II) OF THE CODE:

(1)                                  THE COMMITTEE SHALL ESTABLISH THE RELATED
PERFORMANCE GOAL(S) FOR EACH YEAR NOT LATER THAN THE LATEST DATE PERMISSIBLE
UNDER SECTION 162(M) OF THE CODE, PROVIDED THAT THE OUTCOME IS SUBSTANTIALLY
UNCERTAIN AT THE TIME THE COMMITTEE ACTUALLY ESTABLISHES THE PERFORMANCE GOALS.

(2)                                  THE COMMITTEE SHALL DETERMINE AND CERTIFY
IN WRITING PRIOR TO PAYMENT OF A PERFORMANCE-BASED STOCK GRANT OR STOCK UNIT
GRANT WHETHER AND TO WHAT EXTENT THE SELECTED PERFORMANCE GOAL(S) HAS (HAVE)
BEEN SATISFIED.

(3)                                  NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY REDUCE A PERFORMANCE-BASED STOCK GRANT OR
STOCK UNIT GRANT OTHERWISE DETERMINED UNDER THE PLAN.

20


--------------------------------------------------------------------------------


(4)                                  IN THE EVENT OF (A) ANY MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION,
STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, COMBINATION OF SHARES, RIGHTS
OFFERING, EXTRAORDINARY DIVIDEND OR DIVESTITURE (INCLUDING A SPIN-OFF),
EXCHANGE, OR ANY OTHER SIMILAR CHANGE IN THE CORPORATE STRUCTURE OR
CAPITALIZATION OF THE COMPANY AFFECTING THE STOCK, OR (B) ANY PURCHASE,
ACQUISITION, SALE OR DISPOSITION OF A SIGNIFICANT AMOUNT OF ASSETS OR A
SIGNIFICANT BUSINESS, IN EACH CASE WITH RESPECT TO THE COMPANY OR ANY OTHER
ENTITY WHOSE PERFORMANCE IS RELEVANT TO THE ACHIEVEMENT OF ANY PERFORMANCE GOAL
INCLUDED IN A PERFORMANCE AWARD, THE COMMITTEE (OR, IF THE COMPANY IS NOT THE
SURVIVING CORPORATION IN ANY SUCH TRANSACTION, A COMMITTEE OF THE BOARD OF
DIRECTORS OF THE SURVIVING CORPORATION CONSISTING SOLELY OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M)(4)(C)(I) OF THE CODE) MAY,
WITHOUT THE CONSENT OF ANY AFFECTED PARTICIPANT, AMEND OR MODIFY THE TERMS OF
ANY OUTSTANDING PERFORMANCE AWARD THAT INCLUDES ANY PERFORMANCE GOAL BASED IN
WHOLE OR IN PART ON THE FINANCIAL PERFORMANCE OF THE COMPANY (OR ANY SUBSIDIARY
OR DIVISION THEREOF) OR SUCH OTHER ENTITY SO AS EQUITABLY TO REFLECT SUCH EVENT,
SUCH THAT THE CRITERIA FOR EVALUATING SUCH FINANCIAL PERFORMANCE OF THE COMPANY
OR SUCH OTHER ENTITY (AND THE ACHIEVEMENT OF THE CORRESPONDING PERFORMANCE
GOALS) WILL BE SUBSTANTIALLY THE SAME (AS DETERMINED BY THE COMMITTEE OR THE

21


--------------------------------------------------------------------------------


COMMITTEE OF THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION) FOLLOWING SUCH
EVENT AS PRIOR TO SUCH EVENT; PROVIDED, HOWEVER, THAT ANY SUCH CHANGE TO ANY
OUTSTANDING PERFORMANCE AWARD PURSUANT TO THIS SECTION 9.5(D) MUST BE MADE IN
SUCH A MANNER THAT IT IS INDEPENDENTLY DETERMINABLE BY A HYPOTHETICAL THIRD
PARTY HAVING KNOWLEDGE OF THE RELEVANT FACTS, AND THE COMMITTEE SHALL TAKE NO
ACTION PURSUANT TO THIS SECTION 9.5(D) WHICH WOULD CONSTITUTE AN IMPERMISSIBLE
EXERCISE OF DISCRETION WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, OR
WOULD OTHERWISE CAUSE THE COVERED AWARD TO NOT BE DEDUCTIBLE UNDER SECTION
162(M) OF THE CODE.

(5)                                  THE MAXIMUM AMOUNT OF A PERFORMANCE-BASED
STOCK GRANT OR STOCK UNIT GRANT UNDER THIS SECTION 9.5(D) FOR ANY CALENDAR YEAR
SHALL NOT EXCEED $10,000,000 LIMIT FROM SECTION 3.  THIS MAXIMUM AMOUNT MAY NOT
BE INCREASED WITHOUT SHAREHOLDER APPROVAL IF FAILURE TO OBTAIN SUCH APPROVAL
COULD RESULT IN AN AWARD NOT BEING TAX DEDUCTIBLE TO THE COMPANY.

(6)                                  THE COMMITTEE DOES NOT HAVE ANY AUTHORITY
TO AMEND OR MODIFY THE TERMS OF ANY PERFORMANCE-BASED AWARD UNDER SECTION 9.5(D)
IN ANY MANNER THAT WOULD IMPAIR ITS DEDUCTIBILITY UNDER SECTION 162(M) OF THE
CODE.

22


--------------------------------------------------------------------------------


10.    NON-TRANSFERABILITY


10.1.        GENERAL RULE.  EXCEPT AS PROVIDED IN § 10.2, NO OPTION, STOCK
GRANT, STOCK UNIT GRANT OR STOCK APPRECIATION RIGHT SHALL BE TRANSFERABLE BY AN
ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND ANY OPTION OR STOCK APPRECIATION RIGHT SHALL BE
EXERCISABLE DURING AN ELIGIBLE EMPLOYEE’S, DIRECTOR’S OR CONSULTANT’S LIFETIME
ONLY BY THE ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT.  THE PERSON OR PERSONS TO
WHOM AN OPTION OR STOCK GRANT OR STOCK UNIT GRANT OR STOCK APPRECIATION RIGHT IS
TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION OR PURSUANT TO
§ 10.2, THEREAFTER SHALL BE TREATED AS THE ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT.


10.2.        TRANSFERS TO FAMILY MEMBERS.  AN OPTION OR STOCK GRANT, STOCK UNIT
GRANT OR STOCK APPRECIATION RIGHT MAY BE TRANSFERRED BY AN ELIGIBLE EMPLOYEE,
DIRECTOR OR CONSULTANT TO A “FAMILY MEMBER” (AS DEFINED FOR PURPOSES OF FORM S-8
UNDER THE 1933 ACT) OF SUCH ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT OR TO A
TRUST EXCLUSIVELY FOR THE BENEFIT OF ONE OR MORE OF SUCH FAMILY MEMBERS OF SUCH
ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT; PROVIDED SUCH TRANSFER IS MADE AS A
GIFT WITHOUT CONSIDERATION, AND SUCH TRANSFER COMPLIES WITH APPLICABLE
SECURITIES LAWS.

11.    SECURITIES REGISTRATION

As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee, Director or consultant shall, if so requested by the Company, agree to
hold such shares of Stock for investment and not with a view of resale or
distribution to the public and, if so requested by the Company, shall deliver to
the Company a written statement satisfactory to the Company to that effect. 
Furthermore, if so requested by the Company, the Eligible Employee, Director or
consultant shall make a written representation to the Company that he or she
will not sell or offer for sale any of such Stock unless a registration
statement shall be in effect with respect to such

23


--------------------------------------------------------------------------------


Stock under the 1933 Act and any applicable state securities law or he or she
shall have furnished to the Company an opinion in form and substance
satisfactory to the Company of legal counsel satisfactory to the Company that
such registration is not required.  Certificates or other evidence of ownership
representing the Stock transferred upon the exercise of an Option or Stock
Appreciation Right or upon the lapse of the forfeiture conditions, if any, on
any Stock Grant may at the discretion of the Company bear a legend to the effect
that such Stock has not been registered under the 1933 Act or any applicable
state securities law and that such Stock cannot be sold or offered for sale in
the absence of an effective registration statement as to such Stock under the
1933 Act and any applicable state securities law or an opinion in form and
substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.

12.    LIFE OF PLAN

No Option or Stock Appreciation Right shall be granted or Stock Grant or Stock
Unit Grant made under this Plan on or after the earlier of:

(1)                                  the tenth anniversary of the effective date
of this Plan (as determined under § 4), in which event this Plan otherwise
thereafter shall continue in effect until all outstanding Options and Stock
Appreciation Rights have been exercised in full or no longer are exercisable and
all Stock issued under any Stock Grants under this Plan have been forfeited or
have become non-forfeitable, or

(2)                                  the date on which all of the Stock reserved
under § 3 has (as a result of the exercise of Options or Stock Appreciation
Rights granted under this Plan or the satisfaction of the forfeiture conditions,
if any, on Stock Grants)

24


--------------------------------------------------------------------------------


been issued or no longer is available for use under this Plan, in which event
this Plan also shall terminate on such date.

13.    ADJUSTMENT


13.1.        CAPITAL STRUCTURE.  THE GRANT CAPS DESCRIBED IN § 3.4, THE NUMBER,
KIND OR CLASS (OR ANY COMBINATION THEREOF) OF SHARES OF STOCK SUBJECT TO
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED UNDER THIS PLAN AND
THE OPTION PRICE OF SUCH OPTIONS AND THE SAR VALUE OF SUCH STOCK APPRECIATION
RIGHTS AS WELL AS THE NUMBER, KIND OR CLASS (OR ANY COMBINATION THEREOF) OF
SHARES OF STOCK SUBJECT TO OUTSTANDING STOCK GRANTS AND STOCK UNIT GRANTS MADE
UNDER THIS PLAN SHALL BE ADJUSTED BY THE COMMITTEE IN A REASONABLE AND EQUITABLE
MANNER TO PRESERVE IMMEDIATELY AFTER


(A)                                  ANY EQUITY RESTRUCTURING OR CHANGE IN THE
CAPITALIZATION OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, SPIN OFFS, STOCK
DIVIDENDS, LARGE NON-REOCCURRING DIVIDENDS, RIGHTS OFFERINGS OR STOCK SPLITS, OR


(B)                                 ANY OTHER TRANSACTION DESCRIBED IN § 424(A)
OF THE CODE WHICH DOES NOT CONSTITUTE A CHANGE IN CONTROL OF THE COMPANY

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.


13.2.        AVAILABLE SHARES.  IF ANY ADJUSTMENT IS MADE WITH RESPECT TO ANY
OUTSTANDING OPTION, STOCK APPRECIATION RIGHT, STOCK GRANT OR STOCK UNIT GRANT
UNDER § 13.1, THEN THE COMMITTEE SHALL ADJUST THE NUMBER, KIND OR CLASS (OR ANY
COMBINATION THEREOF) OF SHARES OF STOCK RESERVED UNDER § 3.1 SO THAT THERE IS A
SUFFICIENT NUMBER, KIND AND CLASS OF SHARES OF STOCK AVAILABLE FOR ISSUANCE
PURSUANT TO EACH SUCH OPTION, STOCK APPRECIATION RIGHT, STOCK GRANT AND

25


--------------------------------------------------------------------------------



STOCK UNIT GRANT AS ADJUSTED UNDER § 13.1 WITHOUT SEEKING THE APPROVAL OF THE
COMPANY’S SHAREHOLDERS FOR SUCH ADJUSTMENT UNLESS SUCH APPROVAL IS REQUIRED
UNDER APPLICABLE LAW OR THE RULES OF THE STOCK EXCHANGE ON WHICH SHARES OF STOCK
ARE TRADED.  FURTHERMORE, THE COMMITTEE SHALL HAVE THE ABSOLUTE DISCRETION TO
FURTHER ADJUST SUCH NUMBER, KIND OR CLASS (OR ANY COMBINATION THEREOF) OF SHARES
OF STOCK RESERVED UNDER § 3.1 IN LIGHT OF ANY OF THE EVENTS DESCRIBED IN
§ 13.1(A) AND § 13.1(B) TO THE EXTENT THE COMMITTEE ACTING IN GOOD FAITH
DETERMINES THAT A FURTHER ADJUSTMENT WOULD BE APPROPRIATE AND PROPER UNDER THE
CIRCUMSTANCES AND IN KEEPING WITH THE PURPOSES OF THIS PLAN WITHOUT SEEKING THE
APPROVAL OF THE COMPANY’S SHAREHOLDERS FOR SUCH ADJUSTMENT UNLESS SUCH APPROVAL
IS REQUIRED UNDER APPLICABLE LAW OR THE RULES OF THE STOCK EXCHANGE ON WHICH
SHARES OF STOCK ARE TRADED.


13.3.        TRANSACTIONS DESCRIBED IN § 424 OF THE CODE.  IF THERE IS A
CORPORATE TRANSACTION DESCRIBED IN § 424(A) OF THE CODE WHICH DOES NOT
CONSTITUTE A CHANGE IN CONTROL OF THE COMPANY, THE COMMITTEE AS PART OF ANY SUCH
TRANSACTION SHALL HAVE THE RIGHT TO MAKE STOCK GRANTS, STOCK UNIT GRANTS AND
OPTION AND STOCK APPRECIATION RIGHT GRANTS (WITHOUT REGARD TO ANY LIMITATIONS
SET FORTH UNDER 3.4 OF THIS PLAN) TO EFFECT THE ASSUMPTION OF, OR THE
SUBSTITUTION FOR, OUTSTANDING STOCK GRANTS, STOCK UNIT GRANTS AND OPTION AND
STOCK APPRECIATION RIGHT GRANTS PREVIOUSLY MADE BY ANY OTHER CORPORATION TO THE
EXTENT THAT SUCH CORPORATE TRANSACTION CALLS FOR SUCH SUBSTITUTION OR ASSUMPTION
OF SUCH OUTSTANDING STOCK GRANTS, STOCK UNIT GRANTS AND STOCK OPTION AND STOCK
APPRECIATION RIGHT GRANTS.  FURTHERMORE, IF THE COMMITTEE MAKES ANY SUCH GRANTS
AS PART OF ANY SUCH TRANSACTION, THE COMMITTEE SHALL HAVE THE RIGHT TO INCREASE
THE NUMBER OF SHARES OF STOCK AVAILABLE FOR ISSUANCE UNDER § 3.1 BY THE NUMBER
OF SHARES OF STOCK SUBJECT TO SUCH GRANTS WITHOUT SEEKING THE APPROVAL OF THE
COMPANY’S SHAREHOLDERS FOR SUCH ADJUSTMENT

26


--------------------------------------------------------------------------------



UNLESS SUCH APPROVAL IS REQUIRED UNDER APPLICABLE LAW OR THE RULES OF THE STOCK
EXCHANGE ON WHICH SHARES OF STOCK ARE TRADED.


13.4.        FRACTIONAL SHARES.  IF ANY ADJUSTMENT UNDER THIS § 13 WOULD CREATE
A FRACTIONAL SHARE OF STOCK OR A RIGHT TO ACQUIRE A FRACTIONAL SHARE OF STOCK
UNDER ANY OPTION, STOCK APPRECIATION RIGHT OR STOCK GRANT, SUCH FRACTIONAL SHARE
SHALL BE DISREGARDED AND THE NUMBER OF SHARES OF STOCK RESERVED UNDER THIS PLAN
AND THE NUMBER SUBJECT TO ANY OPTIONS OR STOCK APPRECIATION RIGHT GRANTS AND
STOCK GRANTS SHALL BE THE NEXT LOWER NUMBER OF SHARES OF STOCK, ROUNDING ALL
FRACTIONS DOWNWARD.  AN ADJUSTMENT MADE UNDER THIS § 13 BY THE COMMITTEE SHALL
BE CONCLUSIVE AND BINDING ON ALL AFFECTED PERSONS.

14.    CHANGE IN CONTROL

If there is a Change in Control of the Company, then as of the Change Effective
Date for such Change in Control any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants and Stock
Unit Grants on such date automatically shall be deemed 100% satisfied as of such
Change Effective Date, and the Board shall have the right (to the extent
expressly required as part of such transaction) to cancel such Options, Stock
Appreciation Rights, Stock Grants and Stock Unit Grants after providing each
Eligible Employee, Director and consultant a reasonable period to exercise his
or her Options and Stock Appreciation Rights and to take such other action as
necessary or appropriate to receive the Stock subject to any Stock Grants and
the cash payable under any Stock Unit Grants; provided, if any issuance or
forfeiture condition described in this § 14 relates to satisfying any
performance goal and there is a target for such goal, then, subject to the
limitations under Section 9.5(d), such issuance or forfeiture condition shall be
deemed satisfied under this § 14 only to the extent of

27


--------------------------------------------------------------------------------


such target unless such target has been exceeded before the Change Effective
Date, in which event such issuance or forfeiture condition shall be deemed
satisfied to the extent such target had been so exceeded.

15.AMENDMENT OR TERMINATION

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date.  The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants or Stock Unit Grants under this Plan at any time and may
terminate this Plan at any time; provided, however, the Board shall not have the
right unilaterally to modify, amend or cancel any Option or Stock Appreciation
Right granted or Stock Grant made before such suspension or termination unless
(1) the Eligible Employee, Director or consultant consents in writing to such
modification, amendment or cancellation or (2) there is a dissolution or
liquidation of the Company or a transaction described in § 13.1 or § 14.

16.MISCELLANEOUS


16.1.        SHAREHOLDER RIGHTS.  NO ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT
SHALL HAVE ANY RIGHTS AS A SHAREHOLDER OF THE COMPANY AS A RESULT OF THE GRANT
OF AN OPTION OR A STOCK APPRECIATION RIGHT PENDING THE ACTUAL DELIVERY OF THE
STOCK SUBJECT TO SUCH OPTION OR STOCK APPRECIATION RIGHT TO SUCH ELIGIBLE
EMPLOYEE, DIRECTOR OR CONSULTANT.  AN ELIGIBLE EMPLOYEE’S,

28


--------------------------------------------------------------------------------



DIRECTOR’S OR CONSULTANT’S RIGHTS AS A SHAREHOLDER IN THE SHARES OF STOCK WHICH
REMAIN SUBJECT TO FORFEITURE UNDER § 9.2(B) SHALL BE SET FORTH IN THE RELATED
STOCK GRANT CERTIFICATE.


16.2.        NO CONTRACT OF EMPLOYMENT.  THE GRANT OF AN OPTION OR A STOCK
APPRECIATION RIGHT OR A STOCK GRANT OR STOCK UNIT GRANT TO AN ELIGIBLE EMPLOYEE,
DIRECTOR OR CONSULTANT UNDER THIS PLAN SHALL NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT OR A RIGHT TO CONTINUE TO SERVE ON THE BOARD AND SHALL NOT CONFER ON
AN ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT ANY RIGHTS UPON HIS OR HER
TERMINATION OF EMPLOYMENT OR SERVICE IN ADDITION TO THOSE RIGHTS, IF ANY,
EXPRESSLY SET FORTH IN THIS PLAN OR THE RELATED OPTION CERTIFICATE, STOCK
APPRECIATION RIGHT CERTIFICATE, OR STOCK GRANT CERTIFICATE.


16.3.        WITHHOLDING.  EACH OPTION, STOCK APPRECIATION RIGHT, STOCK GRANT
AND STOCK UNIT GRANT SHALL BE MADE SUBJECT TO THE CONDITION THAT THE ELIGIBLE
EMPLOYEE, DIRECTOR OR CONSULTANT CONSENTS TO WHATEVER ACTION THE COMMITTEE
DIRECTS TO SATISFY THE MINIMUM STATUTORY FEDERAL AND STATE TAX WITHHOLDING
REQUIREMENTS, IF ANY, WHICH THE COMPANY DETERMINES ARE APPLICABLE TO THE
EXERCISE OF SUCH OPTION OR STOCK APPRECIATION RIGHT OR TO THE SATISFACTION OF
ANY FORFEITURE CONDITIONS WITH RESPECT TO STOCK SUBJECT TO A STOCK GRANT OR
STOCK UNIT GRANT ISSUED IN THE NAME OF THE ELIGIBLE EMPLOYEE, DIRECTOR OR
CONSULTANT.  NO WITHHOLDING SHALL BE EFFECTED UNDER THIS PLAN WHICH EXCEEDS THE
MINIMUM STATUTORY FEDERAL AND STATE WITHHOLDING REQUIREMENTS.


16.4.        CONSTRUCTION.  ALL REFERENCES TO SECTIONS (§) ARE TO SECTIONS (§)
OF THIS PLAN UNLESS OTHERWISE INDICATED.  THIS PLAN SHALL BE CONSTRUED UNDER THE
LAWS OF THE STATE OF DELAWARE.  EACH TERM SET FORTH IN § 2 SHALL, UNLESS
OTHERWISE STATED, HAVE THE MEANING SET FORTH OPPOSITE SUCH TERM FOR PURPOSES OF
THIS PLAN AND, FOR PURPOSES OF SUCH DEFINITIONS, THE SINGULAR SHALL INCLUDE THE
PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR.  FINALLY, IF THERE IS ANY
CONFLICT BETWEEN THE TERMS

29


--------------------------------------------------------------------------------



OF THIS PLAN AND THE TERMS OF ANY OPTION CERTIFICATE, STOCK APPRECIATION RIGHT
CERTIFICATE OR STOCK GRANT CERTIFICATE, THE TERMS OF THIS PLAN SHALL CONTROL.


16.5.        OTHER CONDITIONS.  EACH OPTION CERTIFICATE, STOCK APPRECIATION
RIGHT CERTIFICATE OR STOCK GRANT CERTIFICATE MAY REQUIRE THAT AN ELIGIBLE
EMPLOYEE, DIRECTOR OR CONSULTANT (AS A CONDITION TO THE EXERCISE OF AN OPTION OR
A STOCK APPRECIATION RIGHT OR THE ISSUANCE OF STOCK SUBJECT TO A STOCK GRANT)
ENTER INTO ANY AGREEMENT OR MAKE SUCH REPRESENTATIONS PREPARED BY THE COMPANY,
INCLUDING (WITHOUT LIMITATION) ANY AGREEMENT WHICH RESTRICTS THE TRANSFER OF
STOCK ACQUIRED PURSUANT TO THE EXERCISE OF AN OPTION OR A STOCK APPRECIATION
RIGHT OR A STOCK GRANT OR PROVIDES FOR THE REPURCHASE OF SUCH STOCK BY THE
COMPANY.


16.6.        RULE 16B-3.  THE COMMITTEE SHALL HAVE THE RIGHT TO AMEND ANY
OPTION, STOCK GRANT OR STOCK APPRECIATION RIGHT TO WITHHOLD OR OTHERWISE
RESTRICT THE TRANSFER OF ANY STOCK OR CASH UNDER THIS PLAN TO AN ELIGIBLE
EMPLOYEE, DIRECTOR OR CONSULTANT AS THE COMMITTEE DEEMS APPROPRIATE IN ORDER TO
SATISFY ANY CONDITION OR REQUIREMENT UNDER RULE 16B-3 TO THE EXTENT RULE 16 OF
THE 1934 ACT MIGHT BE APPLICABLE TO SUCH GRANT OR TRANSFER.


16.7.        COORDINATION WITH EMPLOYMENT AGREEMENTS AND OTHER AGREEMENTS.  IF
THE COMPANY ENTERS INTO AN EMPLOYMENT AGREEMENT OR OTHER AGREEMENT WITH AN
ELIGIBLE EMPLOYEE, DIRECTOR OR CONSULTANT WHICH EXPRESSLY PROVIDES FOR THE
ACCELERATION IN VESTING OF AN OUTSTANDING OPTION, STOCK APPRECIATION RIGHT,
STOCK GRANT OR STOCK UNIT GRANT OR FOR THE EXTENSION OF THE DEADLINE TO EXERCISE
ANY RIGHTS UNDER AN OUTSTANDING OPTION, STOCK APPRECIATION RIGHT, STOCK GRANT OR
STOCK UNIT GRANT, ANY SUCH ACCELERATION OR EXTENSION SHALL BE DEEMED EFFECTED
PURSUANT TO, AND IN ACCORDANCE WITH, THE TERMS OF SUCH OUTSTANDING OPTION, STOCK
APPRECIATION RIGHT, STOCK GRANT OR STOCK UNIT GRANT AND THIS PLAN EVEN IF SUCH
EMPLOYMENT AGREEMENT OR OTHER AGREEMENT IS FIRST EFFECTIVE AFTER THE DATE THE
OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT WAS

30


--------------------------------------------------------------------------------



GRANTED OR THE STOCK GRANT OR STOCK UNIT GRANT WAS MADE; PROVIDED, HOWEVER, NO
EXTENSION OF THE DEADLINE TO EXERCISE ANY RIGHTS UNDER AN OUTSTANDING OPTION OR
STOCK APPRECIATION RIGHT SHALL BE PERMITTED TO THE EXTENT SUCH EXTENSION WOULD
CAUSE THE OPTION OR STOCK APPRECIATION RIGHT TO BECOME SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE.

31


--------------------------------------------------------------------------------